Citation Nr: 9916100	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-10 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO).  


FINDING OF FACT

There is no competent evidence that hearing loss was present 
in service or that hearing disability was shown until many 
years after service; there is no competent evidence of a 
nexus between any current hearing loss disability and 
service.  


CONCLUSION OF LAW

The claim for service connection for hearing loss is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An August 1969 enlistment examination revealed that the 
veteran's ears were normal.  On the audiological evaluation 
in August 1969, pure tone air conduction thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
10
10
10
10

Speech recognition ability was not reported.  

On the audiological evaluation in October 1971, pure tone air 
conduction thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
20
10
15
20
15

Speech recognition ability was not reported.  

A September 1973 separation examination revealed that the 
veteran's ears were normal.  On the audiological evaluation 
in September 1973, pure tone air conduction thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
10
15
10

Speech recognition ability was not reported.  

On the authorized audiological evaluation in December 1997, 
pure tone air conduction thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
30
LEFT
10
10
15
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was hearing within normal limits, bilaterally.  
In January 1998, the St. Joseph Medical Center reported that 
records pertaining to the veteran were no longer available.  
The veteran had reported that he had been seen there for his 
hearing in 1976.

On a private audiological evaluation in May 1998, the veteran 
was afforded pure tone testing; however, the results were not 
interpreted by an audiologist and were presented in a graph.  
The graph appears to show pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
N/R
45
LEFT
15
20
35
N/R
50

Speech audiometry (not using the CNC word list) revealed 
speech recognition ability of 92 percent, in quiet in each 
ear.  The impression was bilateral hearing loss.  

On the authorized audiological evaluation in November 1998, 
pure tone air conduction thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
15
15
15
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

The examiner noted that, using current VA criteria, the 
veteran's hearing was within normal limits, bilaterally, and 
showed a mild "noise notch" at 4,000 Hertz.  The examiner 
said that the VA findings were consistent with the private 
results.  It was reported that the difference between the 
findings on the private audiological evaluation and the VA 
audiological evaluations was probably due to equipment and 
test protocol differences.  It was noted that VA examinations 
were designed to screen for exaggerated hearing loss.  

In a January 1999 letter, the veteran said that he had not 
been exposed to any conditions that would cause a high-
frequency hearing loss after service and that he had been by 
the private and VA hearing examiners that his hearing loss 
was caused by excessive noise and vibration exposure.  

Criteria and Analysis

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  To be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence as to suggest more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992), Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  In submitting a claim, 
a claimant must submit supporting evidence which would 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak.  In general, a well-grounded 
claim for service-connection requires medical evidence of a 
current disability, competent evidence of a disease or injury 
in service and medical evidence of a nexus between the 
current disability and the disease or injury in service.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim can also be 
well grounded by competent medical evidence of a current 
disability and evidence of chronicity or continuity of 
symptomatology.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Hearing is within normal limits when pure tone air conduction 
thresholds are 20 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

The Board first notes that the veteran's service medical 
records show entirely normal hearing.  38 C.F.R. § 3.385.  
Although the private audiogram submitted was not interpreted 
by medical personnel, it appears to show hearing loss under 
38 C.F.R. § 3.385.  The speech reception results also show 
hearing loss but that test did not utilize the CNC word list 
so it can not be used for VA purposes.  Id.  Importantly, the 
examiner, while diagnosing bilateral hearing loss, did not 
relate it to noise exposure during service.  Thus, this 
evidence does not make the claim well grounded.   

It is noted that VA audiological evaluations conducted in 
December 1997 and November 1998, each showed no hearing 
disability as defined by 38 C.F.R. § 3.385, although the 
examiner in November 1998 noted a mild "noise notch" at 
4,000 Hertz.  Not only did the examiner not relate the 
"noise notch" to any in-service noise exposure, but neither 
VA audiological evaluation report shows hearing disability.  
Thus, these reports do not well ground the claim.  

While the veteran relates hearing loss to acoustic trauma 
from aircraft jet engines in service, the relationship 
between hearing loss and acoustic trauma in service involves 
a question of medical causation, and competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, 5 Vet.App. at 93.  There is nothing in the record 
to show that the veteran is competent to offer medical 
evidence.  No qualified person has expressed an opinion that 
there is a relationship between any current hearing loss 
disability and noise exposure in service.  The veteran's 
statement as to what he was told by a doctor regarding a 
nexus does not serve to make his claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore the 
veteran has not submitted a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  

The veteran has not identified any additional available 
evidence which, if true, would make the claim for service 
connection for hearing loss plausible.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996).

In sum, there is a private audiological evaluation report, 
which appears to show hearing loss disability but does not 
relate it to service or to noise exposure, and two VA 
examination reports that do not show hearing disability under 
38 C.F.R. § 3.385.  Taken together, this evidence does not 
establish a well-grounded claim.  


ORDER

Service connection for hearing loss is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

